DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 6-20 in the reply filed on 3/16/22 is acknowledged.

Claim Objections
Claim 6 is objected to because of the following informalities:  It appears to having a word omission “when” the resilient seat is axially compressed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staats et al. (US 5193703).
 	Regarding claim 6, Staats et al. discloses a resilient seat 112 Fig. 1 for sealing surfaces in a pressurized system, the resilient seat comprising: a body defining a fluid flow path 120 extending substantially axially between an inlet exterior sealing surface (at 112) and an outlet exterior sealing surface (1120 of Annotated Fig. 5, below), the body including an outer wall surface positioned between the inlet exterior sealing surface and the outlet exterior sealing surface; the inlet exterior sealing surface comprising a deformation member (1121 of Annotated Fig. 5) capable of deforming outward from the inlet exterior sealing surface toward the outer wall surface and away from an interior of the fluid flow path when the resilient seat is axially compressed; the outlet exterior sealing surface comprising a sealing member (1122 of Annotated Fig. 5) capable of deflecting inward from the outlet exterior sealing surface toward the fluid flow path when the resilient seat is axially compressed.

    PNG
    media_image1.png
    456
    837
    media_image1.png
    Greyscale
 	Regarding claims 7 and 12, Staats et al. discloses the invention as claimed above but fails to explicitly disclose wherein the inlet exterior sealing surface (at 112) is configured to have less elastic deformation when the resilient seat is axially compressed than the outlet exterior sealing surface 1120.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material makeup of the seat according to amount of pressure being placed thereon and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 8, Staats et al. discloses wherein the deformation member on the inlet exterior sealing surface comprises a flange 1121 extending outward from the fluid flow path 120, but fails to explicitly disclose that the flange has a rounded exterior contour configuration.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the flange exterior accommodate the shape of the surface in contact therewith and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claim 9, Staats et al. discloses wherein the fluid flow path 120 is sized and shaped to receive a needle 210 for controlling pressure through the resilient seat 112. 	Regarding claim 10, Staats et al. discloses wherein interior walls defining the fluid flow path 120 are configured to substantially match the profile of the needle 210.
 	Regarding claim 11, Staats et al. discloses wherein the sealing member 1122 on the outlet exterior sealing surface comprises a face seal. 	Regarding claim 13, Staats et al. discloses wherein a flange of material 1122 surrounds an outlet of the fluid flow path 120, the flange having an angled contour.
 	Regarding claim 14, Staats et al. discloses wherein the outlet exterior sealing surface 1120 comprises a flange 1122 extending from the body. 	Regarding claim 15, Staats et al. discloses wherein side exterior surfaces of the body comprise one or more protrusions Fig. 5 adapted to provide an interference fit with a housing 102.
 	Regarding claim 16, Staats et al. discloses wherein side exterior surfaces of the body comprise one or more visual indicators 54 adapted to aid placement of the resilient seat 112 in a housing 102. 	Regarding claim 17, Staats et al. discloses wherein the resilient seat 112 is secured within a back pressure regulator 100. 	Regarding claim 18, Staats et al. discloses wherein material forming the resilient seat 112 has a lower elastic modulus than a needle material 210. 	Regarding claim 19, Staats et al. discloses wherein material forming the resilient seat 112 has a lower elastic modulus than a housing material 102.
 	Regarding claim 20, Staats et al. discloses wherein material forming the resilient seat 112 has a lower elastic modulus than a head (at 100) of the back pressure regulator 100.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675